I concur in the disposition of the third and fourth exceptions and in overruling the second exception on the ground for the reasons stated by the Chief Justice in his opinion. But I am not prepared to assent in full to the statement of the result of the authorities quoted and cited in discussing this exception, and, as this is not necessary to the decision of this case, I prefer to reserve my opinion as to some of the propositions stated.
I think the first exception should also be overruled and the judgment below affirmed, because it is in accord with the substantial justice of the case. The error assigned in the first exception does not call for reversal of the judgment for two reasons; First, because appellants' attorney did not inform the trial Judge why he sought to introduce the testimony. The rule, often declared by this Court, is that when testimony is objected to as irrelevant, it is incumbent on the party offering it to make its relevancy appear to the trial Court, and this is so because it often happens that the relevancy of testimony offered is not apparent until it is pointed out. When this testimony was offered, plaintiff's attorney objected to it under the supposition that it was an attempt to prove betterments, which had not been claimed in the answer. Defendants' attorney replied:
"We are not asking for betterments; we are just trying to find out the character of the improvements." *Page 341 
Thereupon the presiding Judge said:
"I cannot see how the character of the improvements would be relevant."
Up to that point, so far as the record shows, not a word had been said, in the pleadings or elsewhere, to advise the Court or opposing counsel that defendants relied upon the defense of estoppel. If they had then informed the Court of that defense, the relevancy of the testimony would have been made to appear, and no doubt it would have been admitted. Failing to do this, I do not think it should avail them as a ground of appeal.
Second, from the Judge's charge on the subject of estoppel, which was favorable to defendants, it will be seen that the exclusion of testimony as to the cost of the buildings was not prejudicial to defendants, because the jury was instructed, in substance, that, if plaintiff stood by and saw defendants making the improvements on the land in dispute, under the belief that they had title to it, then plaintiff was estopped, and the verdict must be for defendants. In connection with these instructions, the Court said nothing as to the character or cost of the improvements, so that the jury must have understood that it made no difference, so far as the validity of the defense was concerned, whether the improvements cost much or little, provided the other elements of estoppel existed.
For the reasons above stated, the judgment of the Circuit Court in affirmed.
MESSRS. JUSTICES WATTS and GAGE concur in the opinion announced by MR. JUSTICE HYDRICK.